on   10/19/2015          11 :41 :30     AM


                                                                                 OFFICE                 OF      STAN            STANART                                            FILED IN
                                                                           COUNTY                CLERK,          HARRIS          COUNTY,                     TEXAS          1st COURT OF APPEALS
                                                                                           CIVIL        COURTS            DEPARTMENT                                            HOUSTON, TEXAS
                                                                                                                                                                           10/19/2015 11:45:28 AM
    October             19,     2015
                                                                                                                                                                            CHRISTOPHER A. PRINE
                                                                                                                                                                                    Clerk
           Court        of Appeals
    301      Fannin
    Houston,             Texas         77002




                                                                                             LETTER
                                                                                                  OF
               Court          Docket           Number:        1057687
    Trial      Court          Number:             Three    (3)


    Style:
      RONKE                   OLLEY               AND                   OLLEY                                       VS.                                             HOSPITALITY                 MGT          II LLC
     APPELLANT(S)                                                                                                              APPELLEE(S)


    Judge:          LINDA                STOREY
I



      Jeff     Olley,           Pro     Se                                                                                     David       L. Miller,               No.    14067300
     PO Box 5044                                                                                                               6525 Washington Avenue
      Katy,        Texas          77491                                                                                        Houston,              Texas      77007-2112
     Phone:             (713)         538-4928                                                                                 Phone:          (713)         861-3595
      Fax:      N/A                                                                                                            Fax:      (713)         861-3596
     E-Mail:             N/A                                                                                                   E-Mail:          dmiller@msc-lawyer.com




    Ronke          Olly         and     Jeff     Olly,    appellants,        filed        a Notice       of Appeal        on    October              16,     2015     from    the     Final   Judgment        that    was
    signed         on     July        28,      2015.


    A Motion              for     Reconsideration                was     filed     on     August        27,    2015.


    The       Clerk’s           Record           is due   to your       office       on    or before          November         25,     2015.




    /S/Joshua             Alegria
    Joshua         Alegria
    Deputy          Clerk
    P.O.      Box         1525
    Houston,             TX       77251-1525
    (713)       755-64211>.o.




                                                                                           Box   1525   I                TX                      I     (713)    755-6421


                                                                                                                                                                                                  1      1




                                                                                                                                                                                                                            1
                                                  1057687

   OLLEY
RONKE                                                               COURT
                                                           INTHECOUNTY
   OLLEY
JEFF

vs
DRIFTWOOD        HOSPITALITY       MGT                     AT LAW NO. 3

II LLC. MANAGEROF HYATTHOUSE
            CORRIDOR
HOUSTON/ENERGY                                             HARRISCOUNTY,
TEXASNOTICE
                                           OFAPPEAL

Notice is hereby given that           Ronke Olley and Jeff Olley hereby appeals to the

First Court of Appeals, the entire Final Judgment signed and entered on July 28th

2015, granting                Motion for Summary Judgment. See            Pauper

affidavitRespectfully



              submitted,



       OLLEY
P.O.BOX5044
KATYTEXAS77491
PHONE:832-643-7388
CELL:7135384928
                                                                                         ...

RONKEOLLEY




Appellant notice of Appeal               Page lof 2




                                                                                               2
   TEXAS
KATY   77491
PHONE:832-643-7388

CELL: 7135384928



                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy has been sent by fax to the following

           Pursuantto Rule2la of Tex.R. Civ.P.



    7138613596

       L. Miller

SBN:14067300

      W. Gipson

SBN: 24082024




Appellantnoticeof Appeal                Page2of2




                                                                                      3
                                  of             to PayCostsfor APPEAL
                             HARRIS COUNTYCOURTAT LAW

                                                                       INTHE

 vs
                                                              AT LAW NO. 3
 II LLC. MANAGEROF HYATTHOUSE                         CASENO: 1057687


                                                      HARRIS
                                                          COUNTY,
                                                              TEXAS

                              Affidavit in Support of the Application
 My name is Ronke           I am a Plaintiff/Petitionerin this case and declare that 1am unable to
 pay the costs of these proceedings and that I am entitled to the relief requested.

Full
 Name:•
     .

Address:                                                           City, State and ip Code
                                                                         7             /
        Telephone:                                      CellularPhone:
                                         |.'
    Address:
Former
                                                                   _
Date                                                   Placeof Birth:

Employer:

EmploymentAddress:

WorkTelephone:                                         Job Title or Duties:

Supervisor’sName:


Spouse’sName:

Spouse’sAddress:                                                   City, State, a d Zip Code

Spouse’sHomeTelephone:                                 Spouse’sCellularPhone:

Spouse’sEmployer:




   'I




                                                                                                     4
           of
_
    Spouse’sWorkTelephone:                                Spouse’sSupe isor’s Name:


    2. Inc|me.
    Monthleamin|s:
    Other income:
                                                                               Amount:
    3. S|ouse’sIncome.
    Spouse’smonthly

    Otherincome:
           Description:                                                        Amount:




    Disabili
                               _|
         Su|
    Other: Description:                                                       Amount:



    5. All Oth| |me                 Dividends etc.
                                                   .
           Description:                                                       Amount:




    CheckingAccounts:
              Institution:
       Financial                                       Number:
                                                  Account                     Current


          Accounts:
       FinancialInstitution:                      Account Number:             Current Balance:
                                              /




                                                                                                 5
7. |P|           |d    other than Homestead.
Description:                              Address:                              Value:




               |12.              further states Pursuant to T.R.A.P 20.l(b) the       filling the affidavit must

      state what amount of`costs if any the party can pay. Appellants is unable to obtain a loan

      on the basisthat the familyincomeis not enoughto meet its basicneeds.
      Appellants still has an unpaid borrowed credit card debt.

13. Appellant does not have an attomey on contingency nor can it afford to hire an attomey




                                                                                                   7
                 to




                                            DECLARATION
                                                      OFAPPELLANT
Name:                                                               Dateof
Address:     ‘    ·                                                  City:                   State:            Code:

I declareunderpenal of perj   that the information r vided in the foregoing Statement of Inabilit to      is true and correct.

Executedon                                 ,in                                  |as,o|                                           .

                                                                              |__


                                                 IOLTA CERTIFICATE

I herebycertifythat                               [party      inability pay] has been screened for income eligibilityunder
the IOLTAincomeguidelines.

SIGNEDon
                              .Attorney
                                                                                                       Name]
                                                                                              [Address][Telephone
                                                                                                         Number]
                                                                                              [Fax Number]
                                                                                              [StaleBar




                                                                                                                          8
                                                                                        FormTF0001
~ -                                                                                          2014
              HHSC-MIDLAND
              POeox14900
                    TX 7971




                                ___
                                                                 2-1-1
                                                     lf you have a hearing or speech disability,
                                                     call 7-1-1 or any relay service.
                                                          All numbers are free to call.




                                                                             I




      Health Care BenefitsWho
                                 gets health care benefits




                                       Page 1 0f3




                                                                                             9
                                                                               ll-0U
                                                                              Au|ust
                 EDG                         p
i   OI|ey·   .                         -




                                          MEMORAND
                                       RECORDER’S              instrumentwas found
                               At the time of recordation,       best photographic
                  -                      inadequate  for   the
                               to be                                         photo
                                                                             or
                                              because of
                                                                             additions
                               copy,              paper, etc. All
                                                              the time the instrument
                               and            were
                               was         and recorded.




                 Page 2 of 3




                                                                                 10
I

                                       CAUSE NO. 1057687

                                                           INTHE
    VS,                                             §               AT LAW NO. THREE (3)

    DRIFTWOOD HOSPITALITY MGT LLC                   §             HARRIS COUNTY, TEXAS


                                                        DEFENDANT’S
                    TRADITIONAL MOTION FOR SUMMARYJUDGMENT

          On this    the Court considered Defendant’s            Motion for                    on

the          and causes of action of            Ronkeand Jeff Olley,against             GFIIDVI

CardelHouston,LP                by             HospitalityManagementII,       and is ofthe opinion
                    Motion
that                         shouldbe GRANTED.It is therefore,

          ORDEREDthat all of Plaintiffs’causes of action againstDefendant are dismissedwith

prejudice,each         bearingits own costs.
                                                                                                     _
          SIGNED
               this                  dayof JULZ 8               , 2015.




                                                                                                         11
Approved
MILLER, SCAMARDI & CARRABB




            L.
     SBN:14067300
     Blke W.Gipson
     SBN: 24082024

     6525            Avenue
                   77007-2112
     TEL: (713) 861-3595
     FAX;       861-3596

                         COUNTER-
             FORDEFENDANTI
             FII DVI CARDEL HOUSTON, LP




                                          12